226 F.3d 1256 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellant,v.Jason R. BERVALDI, Defendant-Appellee.
Nos. 98-5419, 98-5547.
United States Court of Appeals, Eleventh Circuit.
September 14, 2000.September 26, 2000.

[Copyrighted Material Omitted]
Appeals from the United States District Court for the Southern District of  Florida. (No.98-00183-CR-DLG), Donald L Graham, Judge.
Before ANDERSON, Chief Judge, and CARNES and OAKES*, Circuit Judges.
ANDERSON, Chief Judge:


1
In this interlocutory appeal, the United States challenges the district court's  suppression of statements made by Jason Bervaldi and of physical evidence seized  from his residence. This appeal presents two questions: whether the law  enforcement agents who arrested Bervaldi and seized the evidence had a  reasonable belief at the time of entering his residence that it was the dwelling  of the subject of an arrest warrant they were attempting to execute; and whether  they had a reasonable belief that this subject would be present there. For the  reasons stated below, we conclude that they did have such reasonable beliefs  and, accordingly, reverse and remand.

I. BACKGROUND

2
At approximately 6:00 am on March 10, 1998, Officers Wilfredo Abascal and Rafael  Masferrer and several other officers approached the house at 3621 S.W. 129th  Avenue ("129th Avenue"), in Miami, Florida, to execute an arrest warrant for  Bennett Deridder. The officers observed two trucks and a boat trailer parked in  the driveway. The officers were wearing raid jackets featuring the word "police"  on the front and back. The sky was dark and a single exterior light shone about  two feet from the front door.


3
Officer Abascal knocked hard on the front door for about ten minutes without  response. As the officers were turning away to check the license tags on the  parked vehicles, the front door opened about one foot. Officer Abascal observed  the left side of a barefoot, bare-chested man standing at the door wearing  shorts, but could not, given the lighting, clearly see the man's features.  Officer Abascal observed, however, that the man had the same height, stocky  build, and complexion as Deridder,1 and that the hair on the man's head was  shaved while Deridder had last been observed with a full head of hair. Officer  Abascal also observed that the man's left hand was behind his back and thought  that he might be armed.


4
Officer Abascal announced that they were police. The man slammed the door shut.  The officers kicked the door down, entered the house, and caught the man within  ten to twenty feet of the entrance. A cocked, but unloaded 9 millimeter pistol  was found resting on a gym bag ten feet to the right of the door. Officers  Abascal and Masferrer quickly realized that the man that they held was not  Deridder. The officers performed a protective sweep of the house believing that  Deridder or others might be in the house. During this sweep, the officers  noticed a very strong smell of marijuana coming from the kitchen.


5
The officers discovered that the apprehended man was Jason Bervaldi. After  Bervaldi was advised of his Miranda rights and indicated he understood, the  officers asked him whether marijuana was in the house. Bervaldi showed the  officers marijuana stored in the kitchen cupboard. Bervaldi orally consented to  a search, but would not sign a written consent form. The officers did not  immediately search beyond the initial protective sweep. Instead, some officers  went to get a search warrant. When they returned with a search warrant around  5:00 p.m., a search was conducted that resulted in the discovery and seizure of  60 pounds of marijuana stored in kitchen cupboards, 17 sealed baggies of  marijuana, 1 kilogram of cocaine, 3 bags of cocaine cutting agent, 1 Ohaus  digital scale, 1 Nexus scale, 1 cellular phone ESN reader, various cellular  phones and accessories, 1 Cobray MAC-119 mm semiautomatic pistol, 1 Browning  rifle with ammunition, $53,483 in U.S. currency, 1 1998 Ford pickup truck, 1  1997 Contender boat, 1 jet ski, 1 motorcycle, 1 Rolex watch, 1 large machine  press, and 1 wooden mold. Although Bervaldi was kept in custody throughout the  day at his residence, he was not formally arrested until later that evening.


6
On March 20, 1998, a federal grand jury sitting in Miami, Florida, returned a  three-count indictment charging Bervaldi with knowingly possessing cocaine with  intent to distribute, in violation of 21 U.S.C.  841(a)(1), knowingly  possessing marijuana with the intent to distribute, in violation of 21 U.S.C.   841(a)(1), and knowingly and intentionally possessing and receiving a firearm  which had the importer and manufacturer's serial number removed, obliterated,  and altered, in violation of 18 U.S.C.  922(k). On May 1, 1998, Bervaldi filed  motions to suppress his statements and the physical evidence seized on March 10,  1998, on Fourth Amendment grounds.


7
On July 2 and 15, a magistrate judge conducted an evidentiary hearing on the  motions. At this hearing, Daniel Mahoney, a special agent with the Drug  Enforcement Administration ("DEA"), testified that Bennett Deridder was  identified in June 1997 as a person involved in a drug operation based on  telephone calls intercepted by lawful wire taps. Mahoney indicated that Officers  Abascal and Masferrer assisted in identifying Deridder's residence. In  particular, these officers identified a vehicle that Deridder was driving based  on a traffic citation and determined that that vehicle, a red Chevy truck, was  registered to 3621 S.W. 129th Avenue in the name of Betty Spatten. Mahoney  further explained that on June 27, 1997, these two officers observed the vehicle  leaving this residence, followed the vehicle, and then spoke with the driver,  Deridder.


8
Abascal testified that on June 27, 1997, he and Masferrer attempted to get a  voice identification on Deridder to link the wiretap evidence to Deridder.  Consistent with Mahoney's explanation, Abascal explained that they sought  Deridder at the 129th Avenue address after checking Metro-Dade computer records  for traffic tickets which revealed that on June 4, 1997, Deridder had received a  traffic citation while driving a red pickup Chevy truck with tag number VAW56Y.  Although the traffic citation record listed 4406 S.W. 132nd Place ("132nd  Place") as Deridder's address, they discovered that this truck was registered in  Betty Spatten's name to the 129th Avenue address. On June 27, 1998, they  observed Deridder come out of 3621 S.W. 129th Avenue residence, get in the same  red pickup truck, and drive to a "food stop." When Deridder stopped at the food  stop, Abascal and Masferrer approached him, identified themselves, and had a  brief conversation with him. Abascal asked Deridder where he lived. Deridder  provided the 129th Avenue address and what he identified as his parents'  address, the 132nd Place address. Abascal explained that Deridder provided two  addresses, "one for his parents, and one for his residence."


9
Masferrer's testimony was consistent with Abascal's testimony. Masferrer also  reported that Deridder gave the 129th Avenue address as his residence and the  132nd Place address as his parents' address.2


10
At the hearing, the Government also adduced evidence concerning queries of  computer systems. Mahoney testified that he used Autotrac, a compilation of  several databases, ranging from highway safety to corporations and real estate,  to acquire information on Deridder. On June 26, 1997, Mahoney ran the first  Autotrac query on Bennett Deridder. The printout of this query, which was  admitted into evidence, included the following:

Known Subject Addresses


DEC-85/MAR-97-4406 SW 132 PL, MIAMI FL 33175
Mahoney explained that this indicated that some type of information found in one  of the databases contained in Autotrac linked Deridder to that address from  December 1985 to March 1997. Mahoney also explained that the printout listed  Phillip Deridder, Bennett Deridder's father, as a possible relative and listed  4406 SW 132 Place, Miami, as the father's address. The printout listed a 1991  WBON trailer, with a tag which expired in September 1992, as registered to 132nd  Place in Bennett Deridder's name. The printout also listed Betty Spatten as a  possible associated person. Her address was also listed as 132nd Place for  various periods ending in September 1996. However, as noted above, the check of  the vehicle in which Bennett Deridder was observed revealed that it was  registered to Betty Spatten at the 129th Avenue address.
Mahoney also testified about a computer check of Flight Equipment, Inc.,  conducted on August 20, 1997. The printout of this check, which was admitted in  evidence, included:
Historical Principles



11
....

Registered Agent-Status: Active
RIDDER BENNETT D
3621 S.W. 129th AVENUE (REAR)
MIAMI FL 33175 Country: US  RIDDER, BENNETT D
MAY95/MAY-95-4406 SW 132ND PL MIAMI FL 33175
3621 SW 129TH AVE MIAMI FL 33175
832 E 21ST ST HIALEAH FL 33013
Director
DE RIDDER BENNETT
3621 S.W. 129th AVENUE (REAR) MIAMI FL 33175
DERIDDER, BENNETT
DOB: 9/11/70

12
SS# : [omitted] Was issued in Florida in 1986

DEC-85/APR-96-4406 SW 132 PL, MIAMI FL 33175

13
The printout also indicates that the previous address of Flight Equipment, Inc.,  was "3621 SW 129 AVE REAR MIAMI FL 33175."


14
Mahoney also testified about a second Autotrac check of Deridder conducted on  February 4, 1998. The printout of this check, which was admitted into evidence,  included:

Addresses Linked To Subject


JUN-97/JUN-97-3621 S.W. 129TH AVE (REAR), MIAMI FL 33175
JUN-97/JUN-97-832 EAST 21ST STREET, HIALEAH FL 33013
DEC-85/JUN-97-4406 SW 132 PL, MIAMI FL 33175
This printout also indicated that a 1995 homemade trailer, with a tag which  expired in September 1998, was registered to the 132nd Place address in Bennett  Deridder's name. There was no information on this printout after June of 1997  showing any other address for Bennett Deridder.
Mahoney also described an Information America printout, a credit report, that  was dated February 9, 1998. For Deridder, it listed the 132nd Place address as  well as some other addresses. Likewise, driver's license records and arrest  records that Mahoney checked listed the 132nd Place as Deridder's address.
Mahoney testified that he gave the arresting officers the 129th Avenue address  and the 132nd Place address for Deridder. He explained that he gave them the  129th Avenue address because it was "obvious" to the investigators that Deridder  was only using his parents' address, 132nd Place, as a "straw address" for  records and was actually residing elsewhere. The parents' address was provided  because, if Deridder needed to be tracked down, speaking to his parents to seek  his whereabouts would be part of the process.
Mahoney explained that the arrest warrant listed 132nd Place as Deridder's last  known address because that is the permanent residence of his family, who would  be contacted if Deridder needed to be located. He explained that 129th Avenue  would be the first place to check for Deridder because it is where he resided.
Mahoney also testified that he observed a red Chevy pickup with tag VAW56Y at  the 3621 S.W. 129th Avenue address on August 20, 1997. A check revealed that it  was registered to Betty Spatten at that address.
Bervaldi adduced several pieces of evidence to show that Deridder did not reside  at 129th Avenue on March 10, 1998. Brian McGuinness, a private investigator,  testified about Autotrac. He explained that Autotrac is a "compilation of public  record data that comes from a variety of sources" and that it is not always  accurate. He also testified that Agent Mahoney could have run a "Dossier"  search, which would have been more expansive than the searches Mahoney ran, but  that there was "not very much" difference between these two types of searches.  Bervaldi introduced into evidence a Dossier search of the 129th Avenue address,  which indicated that Bervaldi registered a vehicle there in January 1998.  Mahoney testified that he did not run a Dossier search because it generally does  not have investigative value but instead just lists trails of information about  every possible individual who lived at a residence.
Second, McGuinness testified about several records he acquired which indicated  that Deridder moved from the 129th Avenue residence around the beginning of  1998. First, a warranty deed, dated February 17, 1998, which indicated that  Marcella and Phillip Deridder sold the property to Jason Bervaldi, was recorded  in the public records on March 5, 1998. Florida Power & Light records, acquired  by subpoena, indicated that Beatriz Ramos was a customer at the 129th Avenue  address beginning on December 30, 1997, and Felipe Deridder was a customer from  May 14, 1996, to December 30, 1997. Miami-Dade Water & Sewer records, also  acquired by subpoena, indicated that service for the 129th Avenue address was in  the name of Marcella Deridder from May 3, 1996, to January 5, 1998, and in the  name of Beatriz Ramos starting on December 30, 1997. Likewise, BellSouth  Telecommunication records, again acquired by subpoena, indicated that service to  the 129th Avenue address was established by Ramos on January 5, 1998.3
Bervaldi also introduced the affidavit of Donald Brooks, a part-time carpenter,  which indicated Brooks did some repair work on the 129th Avenue residence in the  last part of January and early February of 1998 and that, to the best of Brooks'  recollection, there was no for sale sign on the property at that time. Pedro  Molina, a landscaper who provided service to the 129th Avenue address, testified  that he observed a for sale sign in the summer and fall of 1997, but when he  went to the address on December 22, he did not see the sign. Abascal testified  that he saw a for sale sign in front of the house on June 27, 1997, and on the  morning of March 10, 1998. Masferrer testified that he recalled seeing a for  sale sign prior to March 10, 1998, but could not recall if he saw one that  morning. Pictures taken of the house on March 10, 1998, do not show a for sale  sign.4
On July 23, 1998, the magistrate issued a report and recommendation. In  particular, the magistrate judge concluded that the officers could not have  reasonably believed that Deridder resided at the 129th Avenue house on March 10,  1998, but that, had they reasonably believed that this was his residence, then  they could have reasonably believed that Deridder was at the house when they  entered it. The magistrate judge recommended that the motions to suppress be  granted. On August 18, 1998, the district court adopted the magistrate judge's  report and recommendation and granted the motions. The United States appeals.
II. DISCUSSION
Because rulings on motions to suppress involve mixed questions of fact and law,  we review the district court's factual findings for clear error, and its  application of the law to the facts de novo. See United States v. Magluta, 44  F.3d 1530, 1536 (11th Cir.1995). Further, when considering a ruling on a motion  to suppress, all facts are construed in the light most favorable to the  prevailing party below. See id. The magistrate judge's conclusion that the  police officers did not have reason to believe that the house was Deridder's  residence, adopted in full by the district court, is a legal determination  subject to de novo review. See id. at 1537 ("We therefore hold that the  magistrate judge's conclusion that the marshals did not have reason to believe  that Magluta was at home, was a legal determination and not a factual  finding.").
Although searches and seizures inside a home without a search warrant are  presumptively unreasonable, in Payton v. New York, 445 U.S. 573, 603, 100 S.Ct.  1371, 1388, 63 L.Ed.2d 639 (1980), the Supreme Court held that "for Fourth  Amendment purposes, an arrest warrant founded on probable cause implicitly  carries with it the limited authority to enter a dwelling in which the suspect  lives when there is reason to believe the suspect is within." We have since held  that Payton requires a two-part inquiry to determine if entry pursuant to an  arrest warrant complies with the Fourth Amendment's proscription of unreasonable  searches. See Magluta, 44 F.3d at 1533. In particular, we have held that "first,  there must be a reasonable belief that the location to be searched is the  suspect's dwelling, and second, the police must have 'reason to believe' that  the suspect is within the dwelling." Id. Elaborating on this inquiry, we have  explained that "for law enforcement officials to enter a residence to execute an  arrest warrant for a resident of the premises, the facts and circumstances  within the knowledge of the law enforcement agents, when viewed in the totality,  must warrant a reasonable belief that the location to be searched is the  suspect's dwelling, and that the suspect is within the residence at the time of  entry." Id. at 1535. Furthermore, "in evaluating this on the spot determination,  as to the second Payton prong, courts must be sensitive to common sense factors  indicating a resident's presence." Id. We believe such "common sense factors"  must also guide courts in evaluating the first Payton prong.
We examine first whether the officers had "a reasonable belief" that 129th  Avenue was Deridder's dwelling when they entered on the morning of March 10,  1998. Despite the Autotrac reports and driver's license records indicating that  Deridder's address was 132nd Place, there was strong evidence indicating that  Deridder in reality resided at 129th Avenue. Both Officers Abascal and Masferrer  observed Deridder leave the 129th Avenue residence and enter a red Chevy pickup  truck on June 27, 1997. In addition, both officers unequivocally testified that  when they interviewed Deridder on that day he indicated that he resided at 129th  Avenue but that the address on his license, 132nd Place, was his parents'  address. See supra n. 1. It is not unusual for persons of Deridder's age-the  Autotrac report and driver's license records indicate he was twenty-seven at the  time of the entry-to use their parents' address for records, such as driver's  licenses, official mailing address, et cetera, because in a sense it may be a  more permanent or fixed address than the address of their own residence. For  example, oftentimes university students or law clerks in their twenties use  their parents' address while studying or clerking. The officers and the courts  are entitled to consider such a common sense factor. See Magluta, 44 F.3d at  1535. Moreover, even if the 132nd Place address was his "permanent residence" in  some sense, that is not inconsistent with Deridder's residence at the 129th  Avenue address. See United States v. Risse, 83 F.3d 212, 217 (8th Cir.1996)  ("[W]e reject Risse's contention that, because the officers knew, or should have  known, that Rhoads maintained a permanent residence on Knoll Street, they could  not have reasonably believed that Rhoads resided on Huntington Road."). Nor is  it significant that the arrest warrant listed the 132nd Place address. See  United States v. Lauter, 57 F.3d 212, 214 (2d Cir.1995) (rejecting argument that  when police believe that the target of an arrest lives at an address other than  the one listed on the warrant, they must apply for a new warrant before  arresting the suspect at the new residence). The officers knew that Deridder  used his parents' address as a "permanent address" although he actually resided  elsewhere. In light of the officers' observation of Deridder at the 129th Avenue  residence and his statements to them that he resided there and that the 132nd  Place address was his parents' address, we readily conclude that the officers  had a reasonable belief that Deridder resided at 129th Avenue on June 27, 1997.
However, this conclusion does not end the first inquiry required by Payton. The officers must have had a reasonable belief that 129th Avenue was Deridder's  residence at the time of entry-the morning of March 10, 1998. The question  becomes, then, whether or not the passage of time and the acquisition of  additional information so eroded the reasonable belief that 129th Avenue was  Deridder's residence on June 27, 1997, that believing this was his residence on  March 10, 1998, was not reasonable. In other words, unless the belief that  Deridder resided at 129th Avenue was still a reasonable belief on March 10,  1998, the entry was unconstitutional.
Agent Mahoney testified that on August 20, 1997, he observed at the 129th Avenue  address the red Chevy pickup truck, in which Deridder received a ticket on June  4, 1997, and in which Abascal and Masferrer observed Deridder leave the 129th  Avenue address on June 27, 1997. The magistrate judge did not mention this fact  in its report and recommendation, nor did the district court note it.5  Nonetheless, we find this fact important. It extends the basis for believing  that Deridder was dwelling at the 129th Avenue residence to August 20, 1997, by  showing that the vehicle Deridder was known to drive was there on that date.6
Furthermore, the August 20, 1997, Autotrac report on Flight Equipment, Inc.,  listed Deridder as an historical principle, in particular a former registered  agent and director, with an address of 129th Avenue. This report also indicated  that the previous address of Flight Equipment, Inc., was 129th Avenue. Although  the report provided a new address for the company-832 East 21st Street, the  address also given for its current registered agent, Jaime Oubuna, this does not  suggest that Deridder's address was no longer 129th Avenue. In fact, it suggests  just the contrary-i.e., while Deridder was the registered agent, the company's  address was Deridder's address, 129th Avenue, but that when Deridder became an  "Historical" principle the company's address changed to that of its current  registered agent, Oubuna.
In light of the August 20th observation of the Deridder vehicle at the address,  we conclude that the officers reasonably believed that Deridder resided at 129th  Avenue on August 20, 1997. However, the question remains whether this  information and Deridder's statements to the officers became stale in the 6  months and 21 days between August 20, 1997, and the March 10, 1998, entry.
We have developed a staleness doctrine in the context of probable cause which  requires that the information supporting the government's application for a  warrant must show that probable cause exists at the time the warrant issues. See  United States v. Harris, 20 F.3d 445, 450 (11th Cir.1994) ("For probable cause  to exist, however, the information supporting of the government's application  for a search warrant must be timely, for probable cause must exist when the  magistrate judge issues the search warrant."); United States v. Domme, 753 F.2d  950, 953 (11th Cir.1985) ("As with other types of search warrants, the probable  cause needed to obtain a wiretap must exist at the time surveillance is  authorized"); see also Sgro v. United States, 287 U.S. 206, 210, 53 S.Ct. 138,  140, 77 L.Ed. 260 (1932) ("[I]t is manifest that the proof must be of facts so  closely related to the time of the issue of the warrant as to justify a finding  of probable cause at that time."). Although reasonable belief is different than  probable cause, see Magluta, 44 F.3d at 1534-35, we find this staleness doctrine  instructive here. There is no particular rule or time limit for when information  becomes stale. See Harris, 20 F.3d at 450 ("When reviewing staleness challenges  we do not apply some talismanic rule which establishes arbitrary time  limitations."); United States v. Bascaro, 742 F.2d 1335, 1345 (11th Cir.1984)  ("No mechanical test exists for determining when information becomes fatally  stale."). Rather, " 'staleness is an issue which must be decided on the peculiar  facts of each case.' " Bascaro, 742 F.2d at 1345 (quoting United States v. Hyde,  574 F.2d 856, 865 (5th Cir.1978)); see Domme, 753 F.2d at 953 ("[S]taleness is  an issue that courts must decide by evaluating the facts of a particular  case.").
The courts are not without guidance, however. In addition to the length of time,  courts should consider the "nature of the suspected crime (discrete crimes or  ongoing conspiracy), habits of the accused, character of the items sought, and  nature and function of the premises to be searched." Harris, 20 F.3d at 450; see  also United States v. Haimowitz, 706 F.2d 1549, 1555 (11th Cir.1983) ("In  general, the basic criterion as to the duration of probable cause is the  inherent nature of the crime.") (internal quotation marks and citation omitted).   For example, the former Fifth Circuit held that four-month-old reports of  projectiles in the walls and floors of a dwelling as a result of the test-firing  of the murder weapon were not stale because the "floors and walls of a house are  relatively permanent fixtures and would not likely be subject to removal over  the period of four months." United States v. Diecidue, 603 F.2d 535, 560 (5th  Cir.1979).7 In considering the nature of the crime, we have distinguished  between criminal activity which is protracted and continuous and that which is  isolated:
"The circuits hold that where an affidavit recites a mere isolated violation  then it is not unreasonable to believe that probable cause quickly dwindles  with the passage of time. On the other hand, if an affidavit recites activity  indicating protracted or continuous conduct, time is of less significance."
Bascaro, 742 F.2d at 1345-46 (quoting Bastida v. Henderson, 487 F.2d 860, 864  (5th Cir.1973)); see also Harris, 20 F.3d at 451 ("Although most of the  information contained in the affidavit referred to events which took place over  two years before Geer applied for the warrant, the affidavit nonetheless alleged  a longstanding and protracted conspiracy.... Because the affidavit alleged  ongoing activity and a continuing relationship between the coconspirators, the  information is not fatally stale."); Domme, 753 F.2d at 953 ("When criminal  activity is protracted and continuous, it is more likely that the passage of  time will not dissipate probable cause.").
Residency in a house, like protracted and continuous criminal activity or  projectiles embedded in the house's walls and floors, generally is not  transitory or ephemeral, but instead endures for some length of time. Although  Deridder's statement in June of 1997 and the observations of Deridder in June of  1997 and of his vehicle in June and August of 1997 are isolated pieces of  evidence, they support, as we concluded above, a reasonable belief that Deridder  resided at 129th Avenue. It was reasonable for the officers to believe that,  because Deridder resided at 129th Avenue, he would reside there for some period  of time. How long the officers could reasonably believe this period would extend  is difficult to say. As in the probable cause context, we hesitate to set an  arbitrary length of time. However, on the facts of this case, we believe that it  was reasonable for the officers to believe that the residency extended for at  least 6 months and 21 days. As explained below, the officers' efforts in this  case to refresh the information did not indicate that Deridder had changed  residence. In the probable cause context, we have found that information can  remain fresh for longer than the period of time at issue here. For example, in  United States v. Hooshmand, 931 F.2d 725, 735-36 (11th Cir.1991), we found that  an eleven-month-old report from an informant of his employer's fraudulent  activities was not stale where the activities were protracted and ongoing and  that it was sufficient to support probable cause for a warrant. Thus, we  conclude that the passage of time alone did not erode the reasonable belief that  Deridder resided at 129th Avenue.
We turn then to the information acquired during this passage of time to  determine if it eroded the reasonable belief. On February 4, 1998, Agent Mahoney  conducted another Autotrac search on Deridder. Although this Autotrac report  linked Deridder to both the 129th Avenue address and the 132nd Place address,  the report indicated that its information was as of June, 1997. As of that time,  the officers knew that Deridder was living at the 129th Avenue address, and that  the 132nd Place address was merely his parents' address. We readily conclude  that the mention here, and elsewhere, of the 132nd Place address does little to  undermine the officers' reasonable belief that Deridder actually resided at the  129th Avenue address, and that he merely used his parents' address for various  documents, such as his driver's license.8
Because unobserved, extended surveillance of 129th Avenue was impractical given  the neighborhood's layout, the officers conducted occasional drive-bys of the  129th Avenue residence. On none of these drive-bys after Mahoney's August 20,  1997, observation did the officers observe either Deridder or the red Chevy  truck that Deridder was known to use. The officers, however, did notice a for  sale sign. The district court found that the for sale sign was not present on  the day of the entry. Bervaldi argues that this should have put the officers on  notice that Deridder no longer resided at 129th Avenue. The court, however, did  not find that the officers noticed that the sign was not present. Given that the  officers approached the house in predawn darkness,9 it is understandable that  they did not notice its absence. Determinations of reasonable belief are based  on "the facts and circumstances within the knowledge of the law enforcement  agents." Magluta, 44 F.3d at 1535. Therefore, so long as the officers did not  notice the sign, it is not significant that photographs taken later in the day  do not depict the sign, that Brooks and Molina, occasional workers at the  residence, do not recall the sign being there in the winter of 1997-98, or that  the sign was not present that day.10
Bervaldi argues that the officers could have discovered that Deridder was not  residing at 129th Avenue if they had gone beyond the occasional drive-bys and  Autotrac reports after the summer of 1997. First, Bervaldi argues that a  "Dossier" search, another more expansive type of search on the Autotrac system,  would have shown that Bervaldi registered a vehicle to the 129th Avenue address  in January of 1998. Agent Mahoney indicated that he did not run this type of  search because in his experience it was not generally useful. Second, Bervaldi  argues that the officers should have at least checked the county property  records and that if they had done so they would have discovered that Marcella  and Phillip Deridder had sold the house in February. We note that the transfer  was not recorded until March 5, 1998, five days before the challenged entry. In  light of the other information supporting the officers' reasonable belief that  this was Derrider's residence, we do not believe that the Constitution required  that they also check property records.  Likewise, though a check of the utility  records prior to the entry would have revealed that the customer was changed  from either Marcella Deridder or Phillip Deridder to Beatriz Ramos around the  beginning of the year, we do not believe that the officers, in light of the  information they already had, were constitutionally obligated to check these  records. At oral argument, conceding as much, defense counsel agreed that the  law does not currently impose a requirement to check utility records or property  records. Although the officers could have checked into these matters, we do not  believe that their failure to do so is inconsistent with a reasonable belief  that Deridder resided at 129th Avenue. We conclude that the officers had a  reasonable belief that 129th Avenue was Deridder's dwelling on March 10, 1998.
Having concluded that the officers reasonably believed that 129th Avenue was  Deridder's dwelling, we turn to the second part of the inquiry: did the officers  have "reason to believe" that Deridder was within the dwelling when they entered  on the morning of March 10, 1998. The officers approached the house around 6:00  in the morning. They noticed several vehicles parked at the residence. When they  knocked on the front door, someone answered the door. We have noted that  "officers may presume that a person is at home at certain times of the day-a  presumption which can be rebutted by contrary evidence regarding the suspect's  known schedule." Magluta 44 F.3d at 1533. It was reasonable to believe, in the  absence of contrary evidence, that Deridder would be at his residence at 6:00 in  the morning. Even defense counsel conceded at oral argument that if the officers  reasonably believed that Deridder resided at 129th Avenue, then they had reason  to believe he was on the premises at that time. The fact that vehicles were  parked at the residence only buttresses the belief that persons were at the  house, including presumably Deridder. Although Deridder did not answer the door,  it was not immediately clear that the person who answered the door was not  Deridder. Indeed the court below concluded that the officers had reason to  believe that the person they saw who answered the door was Deridder. In any  event, the fact that someone other than Deridder answered the door would not  eviscerate the reasonable belief that Deridder was in the dwelling at the time  the officers approached and entered the dwelling. We conclude that the officers  had reason to believe that Deridder was in the dwelling, which the officers  reasonably believed was his residence, at the time that they entered it. Thus,  the officers were permitted to enter the dwelling to attempt to execute the  arrest warrant and did not violate the Fourth Amendment. See Payton, 445 U.S. at  603, 100 S.Ct. at 1388.11
Because the entry was permitted under Payton,12 we see no reason Bervaldi's  statements or the evidence seized should have been suppressed. In Maryland v.  Buie, 494 U.S. 325, 334, 110 S.Ct. 1093, 1098, 108 L.Ed.2d 276 (1990), the  Supreme Court held that "as an incident to the arrest the officers could, as a  precautionary matter and without probable cause or reasonable suspicion, look in  closets and other spaces immediately adjoining the place of arrest from which an  attack could be immediately launched." In addition, the Court explained that the  officers may go beyond that to sweep an area that a reasonably prudent officer  believes, based on articulable facts, harbors an individual posing a danger to  those on the arrest scene. See id. The officers conducted a protective sweep of  the entire 129th Avenue residence. To the extent this sweep may have exceeded  the area "immediately adjoining the place of arrest," we conclude that a  reasonably prudent officer could believe, based on the cocked 9 millimeter  pistol observed in the dwelling13 and the reasonable belief that Deridder was in  the dwelling, that the house harbored an individual posing a danger sufficient  to permit a sweep of its entirety. See United States v. Tobin, 923 F.2d 1506,  1513 (11th Cir.1991) (en banc ) (holding that a reasonable belief that someone  else could be inside the house permits a protective sweep). There is nothing in  the record to indicate that the sweep exceeded its proper scope, i.e., it was  limited to "a cursory inspection of those spaces where a person may be found."  Id. at 335, 110 S.Ct. at 1099.14 In the course of this sweep, the officers  detected the smell of marijuana. They only questioned Bervaldi after he was told  his Miranda rights and indicated that he understood them. Bervaldi showed them  the marijuana in the kitchen cupboards. No evidence was seized until a search  warrant was acquired. This search warrant was supported by probable cause, i.e.,  the officers' observation of the marijuana that Bervaldi showed them. Thus, we  conclude that the district court erred in suppressing the statements and  evidence in this case.
III. CONCLUSION
Accordingly, we reverse the district court's grant of Bervaldi's motions to  suppress and remand for further proceedings.
REVERSED AND REMANDED.
NOTES


*
 Honorable James L. Oakes, U.S. Circuit Judge for the Second Circuit, sitting by  designation


1
 Abascal had seen Deridder the previous June, when he and another officer had a  brief conversation with him at a food stop. See infra.


2
 To make the distinction clear, on redirect examination of Abascal, the  Government elicited the following:
Q. Did he give you the address for his parents' house before or after you asked  to see his driver's license?
A. He confirmed that his parents lived at the address that was on the face of  his driver's license, and that he lived at 3621 129th Avenue address.
Q. Now, in your mind was he making a distinction between what was on his  driver's license and where he was telling you he lived?
A. Absolutely.
Q. And in your mind, where was he telling you that he lived, referring to  Bennett Deridder?
A. 3621 Southwest 129th Avenue.
On direct examination of Masferrer concerning the June 27th interview with  Deridder, the Government elicited the following:
Q. What kind of identification did you get from Deridder?
A. I got his driver's license, and I asked him where he lives. He gave me the  address. That address 129th and the address of his father and mother 132nd  Avenue.
Q. Which address is shown on his driver license?
A. The one on 132nd Avenue.
Q. You said he gave you the address, 129th Avenue address, what did he say about  that address?
A. That he lived there. That was his house. He lived there and his license, the  address on his license was his mom's, his parent's house.
Q. Did he give you anymore [sic] information at that time about where he was  living?
A. He was living on 129th Avenue.
Mahoney also testified that Deridder gave two addresses during the June 27th  stop: the 132nd Place address and the 129th Avenue address. He did not explain  if or how Deridder distinguished between them. However, he was not present at  the stop. Only Abascal and Masferrer provided first-hand testimony about what  Deridder told them about these addresses. As explained above, both unequivocally  indicated that Deridder stated that he resided at the 129th Avenue address but  that his parents resided at the 132nd Place address, which was on his license.  The magistrate judge's report and recommendation indicates that Deridder told  the officers that he lived at both addresses. The report and recommendation,  however, does not distinguish between them as the officers did when they  testified. To the extent the district court, by adopting this report and  recommendation, failed to thus distinguish between these addresses, we find  clear error. This error may explain the magistrate judge's apparent overemphasis  on the 132nd Place address.


3
 Ramos is Bervaldi's long-time live-in girlfriend.


4
 We note that though the parties stipulated that Deridder did not actually reside  at 129th Avenue on March 10, 1998, it ultimately became clear that he did not  actually reside at 132nd Place either. In fact, Bervaldi led the officers to a  Calusa Club Drive residence on March 10, 1998, where officers spoke with  Deridder's girlfriend, who stated that he lived there with her.


5
 There is no indication that the magistrate judge found Mahoney or any of the  officers' testimony noncredible; to the contrary, at the conclusion of the  hearing, the magistrate judge remarked, "I think the officers did a very nice  job in being very candid," and in his report and recommendation, he noted  conflicts in the evidence were not resolved on the basis of the credibility of  witnesses.


6
 Bervaldi argues that the district court, by stating "No information obtained  after June 1997 ever established or confirmed that DeRidder was still living at  the 129th Avenue location, even part-time, or as one of two residences on March  10, 1998," and "No vehicles owned or operated by DeRidder were traceable to that  location between June 1997 and March 1998," made an implicit finding that the  August 20, 1997, observation, which the district court failed to mention, was  not evidence linking Deridder to that location. To the extent the district court  made a factual finding that no evidence linked Deridder to the 129th Avenue  residence after June 27, 1997, we find it clearly erroneous in light of the  August 20, 1997, observation of the Deridder vehicle at that address.


7
 Decisions of the former Fifth Circuit rendered prior to October 1, 1981, are  circuit precedent in the Eleventh Circuit. See Bonner v. City of Prichard, 661  F.2d 1206, 1209 (11th Cir.1981) (en banc ).


8
 The district court found that the Autotrac report "showed no current information  at all on addresses linked to DeRidder after June, 1997." We agree. Despite the  agent's efforts to refresh the information acquired in June, the Autotrac report  revealed nothing more recent about Deridder's residence.


9
 According to the charts calculated by the United States Naval Observatory, the  sun rose in Miami on March 10, 1998, at 6:35 a.m. See Astronomical Applications  Department, U.S. Naval Observatory, Sun or Moon Rise/Set Table for One Year,  (accessed Aug. 7, 2000)  <http: / /aa.usno.navy.mil/AA/data/docs/RS ONEYEAR.  html>.  We take judicial notice of this fact. See Fed.R.Evid. 201.


10
 In any event, the absence of the sign permits several possible inferences  including that the owners abandoned their attempts to sell the house and that  they sold the house but that Deridder still resided there as a tenant, as well  as that the house was sold causing Deridder to move.


11
 We note that Bervaldi's reliance on Steagald v. United States, 451 U.S. 204, 101  S.Ct. 1642, 68 L.Ed.2d 38 (1981), is misplaced. In Steagald, the Supreme Court  held that a search warrant was required to enter one person's residence to  execute an arrest warrant on another person believed to be in that residence.  See id. at 213-16, 101 S.Ct. at 1648-49. However, the Court recognized that  under Payton, an arrest warrant for a suspect permitted officers to enter what  they reasonably believed was that suspect's residence when they reasonably  believed the suspect was there. See id. at 214 n. 7, 101 S.Ct. at 1648 n. 7. As  explained above, the officers had a reasonable belief that the 129th Avenue  residence was Deridder's residence, not some third party's residence as in  Steagald, and that he was there at the time; thus, Payton, not Steagald,  applies.


12
 Bervaldi does not argue that the mode of entry was unreasonable under the  circumstances. Although the officers kicked the door down and entered,  Bervaldi's failure to rely on this is understandable in light of the following  facts: the officers had knocked on the door for ten minutes; a man whom the  officer thought was Deridder finally answered the door and seemed to be  concealing something, which the officers thought was a gun behind his back; and  when the officers, with jackets featuring the word "police," announced  themselves as police, the man promptly slammed the door in their faces. In light  of the foregoing facts and the finding of the court below that the officers  believed it was Deridder, it is understandable that Bervaldi argues on appeal  only the two prongs of the Magluta inquiry-whether there was a reasonable belief  that it was Deridder's residence, and whether there was a reasonable belief that  Deridder was there at the time-and it is understandable that Bervaldi's primary  focus is on the former prong.


13
 We note that ordinarily a firearm found on an arrestee does not imply the  possible presence of another armed individual. See United States v. Chaves, 169  F.3d 687, 692 (11th Cir.), cert. denied,  U.S. , 120 S.Ct. 585, 145  L.Ed.2d 486 (1999). However, here a pistol was found on a gym bag on the floor  approximately ten feet from the door. Although the pistol may have been  abandoned by Bervaldi after he slammed the door and attempted to flee, it could  also have been believed to be that of a third party whom the officers had not  yet observed and who abandoned it either to flee or, upon recalling that it was  unloaded, to retrieve a more potent weapon. The presence of the pistol and the  reasonable belief that Deridder was in the dwelling amply support the protective  sweep of the entire house.


14
 In his brief on appeal, Bervaldi claims that "the agents opened closets, kitchen  cabinets and bedroom drawers." There is no support in the record for this claim.  Rather, the testimony of Officers Abascal and Masferrer indicates that the  search was properly limited in scope. We also note that during a protective  sweep, officers are permitted to open closets, assuming they could harbor a  person.